Citation Nr: 0325455	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for refractive error of 
the eyes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder 
manifested as photophobia, iritis, and/or uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979.  
He also had various periods of inactive service of unverified 
dates with the Air Force Reserves and with the Army National 
Guard.  He had some active duty for training and/or other 
active duty at various times from 1982 to 1984, according to 
his documents of record.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that the veteran had not 
presented new and material evidence to reopen claims of 
service connection for refractive error of the eyes and for 
an eye disorder, classified as recurrent loss of eyesight 
with photophobia, previously treated as intraocular 
inflammatory process (iritis).  


FINDINGS OF FACT

1.  In a decision dated in August 2000, the Board denied the 
veteran's claims for service connection for refractive error 
of the eyes and for an eye disorder manifested as 
photophobia, iritis, and/or uveitis.

2.  The evidence received since the Board's August 2000 
decision is either cumulative or redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of this case.  




CONCLUSIONS OF LAW

1.  The August 2000 decision of the Board denying service 
connection for refractive error of the eyes and for an eye 
disorder manifested as photophobia, iritis, and/or uveitis is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The evidence received since the Board's August 2000 
decision is not new and material, and the claims for service 
connection are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the veteran of 
the evidence needed to prevail.  Also in a letter dated in 
April 2001 and in the May 2002 SOC, in particular, the RO 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Also in connection with the current appeal, the veteran's 
service department medical records are on file and his VA 
treatment records have been associated with the claims file.  
As explained later in this decision, there is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran has not identified private 
treatment records that should be obtained.  So there is no 
indication that additional evidence exists and can be 
obtained on the issues here in question.  Adjudication of 
this appeal, then, without referral to the RO for further 
consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2002).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§  3.303(c), 4.9 (2002).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
received with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

Historically, the Board issued a decision in August 2000 
denying service connection for refractive error of the eyes 
and for an eye disorder manifested as photophobia, iritis, 
and/or uveitis.  It was determined that the veteran's 
astigmatism and refractive error was congenital or 
developmental in nature; also, that the most up-to-date 
competent evidence did not demonstrate a ratable eye 
disorder.  The evidence considered in connection with the 
Board's August 2000 decision included the following:  service 
medical records (SMRs), a statement from a private physician, 
a report of a VA eye examination, and a notarized statement 
from a former fellow serviceman.

Service medical records reflect that the veteran underwent an 
enlistment examination in January 1975, at which no eye 
disorder was noted.  Uncorrected vision was 20/20 in each 
eye.  There is of record no separation examination report or 
other pertinent SMRs pertaining to the veteran's period of 
active duty.  

Additional SMRs evidencing Army National Guard service during 
the 1980's indicate that the veteran was afforded physical 
examinations in April 1982 and again in November 1986.  
According to the veteran's April 1982 examination report, his 
eyes were normal.  Uncorrected vision was 20/20, bilaterally.  
On an April 1982 report of medical history, the veteran 
denied a history of eye trouble.

According to a November 1986 examination report, the veteran 
did check "yes" to a history of eye trouble, but did not 
otherwise elaborate.  The examination report itself notes 
uncorrected distant vision of 20/25, bilaterally and 
uncorrected near vision of 20/20, bilaterally.

In an original claim for benefits received in June 1994, the 
veteran requested service connection for visual impairment 
incurred on active duty.  He reported loss of vision in both 
eyes that began in 1975 in the Air Force and noted that he 
had received treatment beginning in 1976 at Seymour-Johnson 
Air Force Base.

In March 1995, the RO received a letter from Dr. Donald B. 
Helms, optometrist, indicating that the veteran was treated 
in January 1992 for blurry distant vision.  The optometrist 
found astigmatism and refractive error and prescribed lenses.  
He also reported that he treated the veteran for anterior 
uveitis in June 1994.  The optometrist did not comment on the 
etiology of anterior uveitis.

A VA eye examination was performed in March 1995.  According 
to the examination report, the veteran reported that he 
underwent an eye examination and obtained eyeglasses from a 
Dr. Helms in 1988.  He reported that he currently had a eye 
problem involving swelling, redness, soreness, and 
sensitivity to direct sunlight.  He also referred to the eye 
muscle exhibiting a jumping motion.  The examiner reported 
refractive error, bilaterally.  All other findings were 
essentially normal. The assessment was refractive error.  An 
additional assessment was unknown etiology for diminished 
visual acuity or irritation.  It was reported that the 
veteran's eye condition had been treated as intraocular 
inflammatory process (iritis).

In August 1996, the veteran sent in a copy of a request for 
records that he had forwarded to the National Archives (NA).  
According to the form dated in June 1996, the veteran 
reported that he received treatment in April 1977 at Seymour-
Johnson Air Force Base, Camp Lejeune eye clinic, and Womack 
Army Hospital.



In August 1998, the RO received a notarized statement from a 
service comrade who served as the veteran's supervisor at 
Seymour- Johnson AFB.  That individual recalled that the 
veteran had experienced loss of sight at least twice during 
active service and had received treatment at Seymour-Johnson, 
at Camp Lejeune, and at Womack Army Hospital.

Evidence added to the record since August 2000 includes a 
copy of an article from a news source, an essentially 
duplicate statement from a service comrade, as well as VA 
medical records and a report of a VA eye examination.

VA medical records, dated from February 1995 to February 
2001, reflect the veteran's history of having experienced 
irritation and injection of the eyes intermittently since 
service.  In February 1995, the provisional diagnosis was 
chronic eye irritation.  The assessment was that a recurrent 
eye irritation was of unknown etiology.  

A copy of an article from a Fayetteville, North Carolina 
online news source, dated in March 2000, describes 
inefficiencies in VA's processing of claims.  Also, the 
article refers to the account of a VA claimant whose medical 
records, supposedly missing, were reputedly stored, without 
VA's knowledge, in a warehouse in San Francisco.

Another notarized statement from the veteran's service 
comrade was received in April 2001.  It is virtually a 
duplicate of the notarized statement provided in August 1998.  

A VA eye examination was performed in April 2002.  The 
examiner remarked that the claims file had been reviewed.  He 
noted the presumed history of uveitis/iritis, based on an 
examination by a private physician.  Clinical inspection of 
the eyes was performed by the VA optometrist.  The 
assessments were astigmatism and presbyopia.  



The examiner commented that it is possible for someone to 
have posterior uveitis and have a sudden vision loss.  It is 
unlikely that the veteran would have this bilateral condition 
without the presence of a significant systemic condition 
causing uveitis.  The examiner went on to note that one 
possibility would be sarcoidosis, but there was no evidence 
in the record to indicate that the veteran had this 
condition.  The veteran complained of photophobia, yet there 
was no great avoidance of light on direct ophthalmoscopy, nor 
was there tearing.  The examiner concluded by stating that he 
could not attest to any current eye disability.  

The record which was available when the Board issued its 
decision in August 2000 contained no medical evidence 
demonstrating that the veteran had any pathology of the eyes 
while he was on active duty or during his subsequent periods 
of active duty for training or inactive duty for training.  
On postservice examination, a private optometrist verified 
that the veteran had refractive error of the eyes.  However, 
refractive error of the eyes is not a condition for which 
service connection may be granted under governing criteria.  
Additionally, the examiner also identified uveitis, an eye 
disorder for which service connection may be granted, but 
this was at a point in time several years after the veteran 
had completed military service.  The optometrist provided no 
medical opinion linking the then diagnosed uveitis to the 
veteran's military service.  

The available record in August 2000 also contained an 
affidavit from a former fellow serviceman recounting at least 
two episodes in which the veteran lost his sight and required 
treatment.  The service comrade is competent to state that 
the veteran experienced a loss of sight because such an 
occurrence or phenomenon is capable of lay observation.  See, 
Lanyo v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence 
is competent to establish features or symptoms of injury or 
illness).  However, to the extent that the statement was 
provided to establish that the veteran has a current eye 
disorder attributable to military service, the statement 
amounts to opinion about a matter of medical causation.  
There is no indication from the record that the service 
comrade has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidence added to the record since the Board's August 2000 
decision includes the virtual duplicate affidavit from the 
former fellow serviceman.  A duplicate statement is not new 
evidence.  Also added to the record were VA medical records 
indicating that the veteran had a chronic eye irritation.  
That evidence is new.  However, it is not material since, 
even if the then demonstrated chronic eye irritation were 
indicative of an underlying eye disorder, the VA clinical 
records do not contain a medical opinion linking the chronic 
eye irritation to the veteran's military service.  

The most recent medical evidence added to the record is the 
April 2002 report of a VA eye examination which establishes, 
again, that the veteran has refractive error of the eyes-in 
this case, astigmatism and presbyopia.  The examiner, who had 
reviewed the veteran's history, simply could not verify the 
presence currently of any pathology of the eyes.  Absent 
evidence of disability attributable to military service, 
there is no basis for reopening the claims for service 
connection.  

Further, in his notice of disagreement initiating the current 
appeal, received in August 2001, the veteran asked the VA to 
look for his service medical records at a San Francisco 
warehouse referred to in the above-referenced news article he 
had provided.  Also, in his substantive appeal received in 
July 2002, he stated that he had consistently asked VA to 
assist him in either gathering his service medical records or 
in reconstructing them.  

The Board has reviewed the record and is satisfied that VA 
fulfilled its duty to assist the veteran in obtaining any 
available service medical records.  In this regard, the RO 
initially requested the National Personnel Records Center 
(NPRC) to send the veteran's SMRs for the periods from March 
1975 to March 1979 and from April 1982 to January 1987.  In a 
memorandum dated in May 1995, NPRC advised that that all 
records had been sent.  

Later, the RO requested the Department of the Navy to provide 
any SMRs of the veteran's treatment at Camp Lejeune, North 
Carolina.  In a February 1998 memorandum, the Navy Department 
informed the RO that there was no information regarding the 
veteran; also, that medical records that had become inactive 
were retired to NPRC.  Additionally, in a memorandum received 
in April 1998, the Department of the Air Force advised the RO 
that no records could be found of the veteran's treatment at 
Seymour Johnson Air Force Base.  Again, it was stated that 
inactive records were retired to NPRC.  

The RO then made a second request of NPRC for the veteran's 
service medical records, to reflect any treatment for the 
eyes, from January 1977 to December 1977 at Camp Lejeune, or 
from March 1975 to March 1979 at Seymour Johnson Air Force 
Base.  In a memorandum dated in June 1998, NPRC again advised 
that all available medical records had been sent in May 1995.  
As well, NPRC furnished additional service department 
records, which were received by the RO in July 1998.  These 
records are the above-referenced reports of physical 
examinations for National Guard service, which were performed 
in April 1982 and November 1986.  

No repository of government records contacted by the RO made 
any reference to the forwarding of records to any warehouse 
or storage facility in San Francisco.  In any event, in a 
letter dated in June 2001, the RO informed the veteran that 
it could request his SMRs from the warehouse if he could 
locate the address of that facility and if he provided a 
release to obtain such records.  He was also advised that he 
could contact the warehouse himself and request the 
forwarding of his SMRs.  The veteran has neither provided the 
requested information to contact the warehouse nor supplied 
the reputed records from the warehouse.  

In summary, a review of the record demonstrates that VA 
undertook an exhaustive search to locate SMRs.  The Board is 
satisfied that VA has fulfilled its duty to assist the 
veteran in the development of the medical evidence.

For reasons discussed above, the Board finds that new and 
material evidence has not been presented to reopen the claims 
of service connection for refractive error of the eyes or for 
an eye disorder manifested as photophobia, iritis, and/or 
uveitis.  Accordingly, the application to reopen the claims 
of service connection must be denied.  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence has not been received to reopen the 
claim for service connection for refractive error of the 
eyes, and the appeal is denied.

New and material evidence has not been received to reopen the 
claim for service connection for an eye disorder manifested 
as photophobia, iritis, and/or uveitis, and the appeal is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



